Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Oct. 2020 has been entered.

Examiner’s Note
Claims 30 and 38 contain the phrase “amorphous polypropylene.”  The specification does not define what is meant by this phrase.  In Example 1, the specification identifies Vistamaxx 6202 as an amorphous polypropylene; however, ExxonMobil (Vistamaxx 6202 datasheet, dated 01 Jan. 2017) describes this resin as being “primarily composed of isotactic polypropylene with random ethylene distribution.”  The ethylene content of this resin is 15 wt.%.  It is the examiner’s understanding that atactic polypropylene is amorphous, that is, it is not crystalline.  However, it is also the examiner’s understanding that most of the elastomeric polypropylene resins that are 100% polypropylene that are available have low crystallinity, not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20, 22-26,and 31-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in line 13 that the stretchable film has voids in a surface, whereas the specification teaches and claim 22 recites in lines 1-2 that the stretching of the stretchable film produces voids in a surface.  Therefore, given that it has not been stretched yet, it is not clear how the stretchable film of claim 11 has voids.  It is suggested that the last line of claim 11 be replaced with the language of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11, 20, 22-26, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) and evidence provided by Lee and Su.
Regarding claims 11, 20, 22-26, and 31-40, Autran teaches an elastomeric film for a stretchable outer cover, the elastomeric film has two skin layers on a core (intermediate) layer, and the outer cover can be rendered stretchable via a mechanical activation process (Abstract and paragraph 37 and Figure 2).  Autran teaches that the core layer is elastomeric and the skin layer(s) is plastoelastic (paragraph 0009), where plastoelastic materials include elastomeric component in the range of 5 to 95 wt.% and 40 to 90 wt.% of the plastoelastic component (paragraph 0041), and suitable elastic materials are elastomeric polypropylenes, synthetic rubbers or thermoplastic elastomers based on multi-block copolymers, such as those comprising rubber elastomeric blocks with styrene blocks (paragraphs 0042-0043).  Autran teaches that plastoelastic/plastic components include polyolefins generally, polyethylene (high density polyethylene, linear low density polyethylene), and polypropylene (homopolymer, random poly(propylene/olefin) copolymer, syndiotactic polypropylene) (paragraphs 0044-0045).  Autran teaches that the core (intermediate) layer includes elastomeric resins, including a blend of elastomeric polypropylene and a styrenic block copolymer (paragraph 0059).  
Autran teaches that the filler particles have a diameter of 0.4 to 8 [Symbol font/0x6D]m and the filler is 30 to 70 wt.% of the film (paragraph 0061); therefore, the filler is 43 (30%/70%) to 230 wt.% 
Autran teaches the use of Vistamaxx 1100 resin as the elastomeric polypropylene in his film (paragraph 0114).
Lee and Su (EP 1864793 A1, published 12 Dec. 2007) discloses that Vistamaxx 1100 is an ethylene-propylene copolymer with 15 wt.% ethylene with a melt flow rate of 4 g/10 min at 230⁰C and a density of 0.862 g/cm3 (paragraph 0036).
Autran teaches applying strains of 175 and 200% to his elastomeric film (paragraph 0069), and he teaches the tensile strain at breaking of his films is in the range of 200 to 600% (paragraph 0069), so higher stains, such as the claimed strains of 350% (degree of 3.5) and 450% (degree of 4.5) can be applied to the elastomeric films of Autran.  Further, Autran discloses that the both the skin layers and core layer become microporous upon activation, thereby increasing the breathability of the film (paragraph 0059).  Therefore, it would have been obvious to one of ordinary skill in the art to stretch the film of Autran to a degree, including that presently claimed, to achieve the desired microporosity and breathability depending on the application.
Autran does not disclose the air permeability of his elastomeric film.  However, given that his film has the same three-layer construction with the same layer thicknesses and the 
Autran teaches that his elastomeric film can be incorporated into diapers, incontinence briefs, and feminine hygiene garments (paragraph 0017).
In light of the overlap between the claimed stretchable film and that disclosed by Autran, it would have been obvious to one of ordinary skill in the art to the elastomeric (stretchable) film that is both disclosed by Autran and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) and further in view of Collette et al. (“Elastomeric polypropylenes from alumina-supported tetraalkyl group IVB catalysts. 1. Synthesis and properties of high molecular weight stereoblock homopolymers,” Macromolecules, Vol. 22, No. 10, pp. 3851-3858, published 1989, hereinafter Collette).
Regarding claims 30 and 41, Autran teaches an elastomeric film for a stretchable outer cover, the elastomeric film has two skin layers on a core (intermediate) layer, and the outer cover can be rendered stretchable via a mechanical activation process (Abstract and paragraph 37 and Figure 2).  Autran teaches that the core layer is elastomeric and the skin layer(s) is plastoelastic (paragraph 0009).  Autran teaches suitable elastic materials are elastomeric polypropylenes, synthetic rubbers or thermoplastic elastomers based on multi-block 
Autran teaches the use of elastomeric polypropylene in the core layer of his elastomeric film; however, Autran does not disclose the use of an amorphous polypropylene.
Collette teaches that elastomeric polypropylenes, containing low crystalline content, have thermoplastic elastomeric properties, that is, no plastic yield and elastic recovery (Abstract and page 3854, Polymer Properties section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amorphous polypropylene as the core layer in the elastomeric sheet of Autran.  Collette teaches that elastomeric polypropylene (ELPP), comprised of predominately amorphous content, has stress-% elongation behavior similar to styrene-butadiene thermoplastic elastomers (SBS) (page 3854, last paragraph – page 3855, first paragraph and Figure 6).  As a measure of the amorphous content, Collette teaches that the heat of fusion of his elastomeric polypropylene has a heat of fusion of 20 J/g, while typical polypropylene has a heat of fusion of about 100 J/g (page 3856, Figure 10).  Collette teaches that elastomeric polypropylene has no yield and recovers over 200% from the original elongation, for a tensile set of 93%, in its stress-strain curves and shows partial elastic recovery nd and 3rd paragraphs and Figure 4 and 5).
It is the examiner’s position that one of ordinary skill in the arts would recognize these properties as being desirable in an elastomeric film.

Response to Arguments
Applicant's arguments filed 09 Oct. 2020 have been fully considered, but they are not persuasive.  
Applicant amended claims 11, 25, 26, 30, 38, and 39. 
Applicant argues the amended claims overcome the applied prior art, as the modification to the claims were discussed during a phone interview with the examiner on 17 Sep. 2020.
Examiner agrees that the amended claims overcome the previously applied prior art.  However, after further consideration and search, new claim rejections based on Autran, as presented above, have been set forth.
Applicant argues that the claimed combination of features provide stretchable films with unexpectedly superior air permeability which is not taught or suggested by the cited references.
However, Autran teaches all the elements of claim 11 and Autran in view of Collette teach all the elements of claim 30.
Further, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific elastomer, one specific 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787